                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

THOMAS E. MAXWELL,

               Plaintiff,

       v.                                                  Civ. No. 2:18-00824-GBW-SMV

MARK T. ESPER, in his official capacity as
SECRETARY OF THE ARMY,

               Defendant.

                    ORDER GRANTING UNOPPOSED MOTION
              FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       This matter comes before the Court on Defendant’s Unopposed Motion for Extension of

Time to Respond to Complaint (Doc. 12). Plaintiff does not oppose this motion and the Court

finds good cause to grant it.

       IT IS THEREFORE ORDERED THAT the Defendant Mark T. Esper, in his official

capacity as Secretary of the Army, shall file an answer or otherwise respond to Plaintiff’s

Complaint (Doc. 12) by April 29, 2019.




                                          STEPHAN M. VIDMAR
                                          UNITED STATES MAGISTRATE JUDGE


SUBMITTED AND APPROVED BY:

Electronically submitted on 03/27/19
CHRISTOPHER F. JEU
Assistant United States Attorney
Attorney for Defendant

Approved on 03/27/19
RAUL A. CARRILLO, JR.
Attorney for Plaintiff
